DETAILED ACTION
1.	This office action is in response to the Applicant’s communication field on 07/18/2022. In virtue of this communication, claims 1 and 8 – 20 have been canceled; claims 2 – 5, 7 have been amended. Claims 2 – 7 are pending in this office action.
Reasons for Allowance
2.	In view of amended claims, and further search, claims 2 – 7 are allowable over the prior art of record.
3.	The following is an Examiner’s statement of reasons for allowance: claims 2 – 7 are allowed for the reasons as set forth in the page 4 Applicant's response filed on 07/18/2022. 
Regarding claims 2 – 7, the prior art of record (Manolakos et al. (WO2021/188220) and Yin (CN 114124368) fails to disclose singly or in combination to render obvious that detect a message collision between two of the sidelink reply messages; then delay a predetermined interval; and then retransmit the sidelink hailing message; wherein the predetermined interval is in the range of 0.01 to 10 seconds, inclusive.
In addition, Raphaeli et al. (2013/0063250) teaches delay the transmission of the wide band response signal by a pseudo-random delay period in order to reduce the chances of a collision occurring between their corresponding transmissions, and to reducing the predetermined correction factor, reader (i.e., first user device) subtracts the length of the random delay period from the measured time between the transmission of the wide band message signal and receiving the wide band response signal. 
However, the combination of Manolakos et al., Yin, and Raphaeli et al. does not teach a sidelink hailing message with identification code and detect a message collision between two of the sidelink reply messages; then delay a predetermined interval; and then retransmit the sidelink hailing message; wherein the predetermined interval is in the range of 0.01 to 10 seconds, inclusive, as defined in the Specification in combination with all other limitations in the claim(s) as defined by Applicant(s). Therefore, the claims are allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645